Citation Nr: 1046477	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-14 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This appeal arises from a June 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In June 2010 the Veteran testified at a Travel Board hearing 
before the undersigned.  A transcript of this proceeding has been 
associated with the claims file.


FINDING OF FACT

The Veteran does not have hepatitis B due to any incident or 
event in active 
military service.  


CONCLUSION OF LAW

Chronic hepatitis B was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  In a letter dated in March 2008, prior to the 
adjudication of the claim, the RO notified the Veteran of the 
information necessary to substantiate the claim on appeal, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  He was told that the evidence must show a 
relationship between his current disability and injuries, disease 
or events in military service.  He was advised of various types 
of lay, medical, and employment evidence that could substantiate 
his service connection claim.  He was also provided information 
regarding assigned ratings and effective dates.  Hence, the VCAA 
notice requirements have been satisfied.  See 38 U.S.C. § 
5103(a); 38 C.F.R. § 3.159.  

The claims file contains the Veteran's service medical and 
personnel records, and VA and private post-service treatment and 
examinations.  Additionally, the claims file contains the 
Veteran's own statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board has 
also reviewed the medical records for references to additional 
treatment reports not of record for the time period at issue but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  In addition, the 
record reflects that the Veteran was examined in connection with 
the claim, and that the examination included the pertinent 
opinions required to adjudicate the appeal.

The Board finds that all necessary notification and development 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).





II.  Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

III.  Background

The Veteran contends that he suffers from residuals of hepatitis 
B as a result of his being infected and treated in service from 
January through March 1971.  

A review of the Veteran's service treatment records reveals he 
was hospitalized in January 1971 with a viral hepatitis 
infection.  He had an uneventful recovery and was released in 
March 1971 and returned to duty with a profile against heavy 
lifting and exercise.   

At his June 2010 Travel Board hearing he testified that in 
January 1971 the other men in his room noticed that he looked 
yellow.  He went to the dispensary and was taken to the Army 
Hospital for tests.  He was hospitalized until the end of March 
1971.  He reported that 21/2 years ago physicians told him that he 
had a fatty enlarged liver.  

At an April 2008 VA examination, the examiner noted the Veteran 
was hospitalized and treated from January through March 1971 for 
hepatitis B.  He has had no relapse or recurrence since that 
time.  The Veteran denied any history of illicit drugs, or IV 
drug use, sexual promiscuity, or blood transfusions.  He smoked a 
pack of cigarettes a day for 30 years quitting in 1996.  He used 
to drink socially but now abstains after being diagnosed with 
acute pancreatitis 2 years ago.  The examiner noted tattoos on 
the right lower extremity and left upper extremity.  The Veteran 
stated that the tattoos were done subsequent to his hepatitis 
infection.  He apparently was told that hepatitis B could lead to 
liver cancer and was concerned.  The examiner noted there was no 
history of malignancy, or any evidence of chronic hepatitis.  

Examination revealed no ascites.  The extremities revealed no 
cyanosis, clubbing, edema, or painful erythema.  The Veteran had 
positive hepatitis B surface antibody and reactive hepatitis B 
core total antibody.  The diagnosis was hepatitis B infection in 
the past with no evidence of current hepatitis B.  The Veteran 
had no active or chronic hepatitis; and, the condition was 
resolved.  There were no residual symptoms or functional 
impairment. The Veteran's hepatitis B surface antibody meant he 
was now immune to hepatitis B, and had cleared the virus from his 
body.

The file contains a private December 2007 radiology report noting 
complaints of pain and gas.  It revealed an enlarged liver with 
no obvious masses or dilated ducts.  

An April 2008 letter from James Jacques, D.O., notes that the 
Veteran had been his patient since February 1981.  He reported 
contracting a hepatitis B infection from a dentist in service.  
His liver appeared to be stable but no liver biopsy was 
performed.  Dr. Jacques added that, "It is unfortunate that he 
contracted hepatitis B in the armed services.  I hope that he can 
be compensated accordingly."

In a July 2008 addendum, Dr. Jacques added, "[the Veteran] does 
have effects of the hepatitis B infection and should be 
accordingly compensated.  He gave years to our country, where are 
we for him?"


IV.  Analysis

The Board finds that the preponderance of the evidence is against 
service connection for hepatitis B.  While the service treatment 
records reveal a diagnosis of hepatitis B, with treatment the 
symptoms resolved with no further findings.   The Veteran is now 
immune to hepatitis B reinfection.

While the Veteran's treating physician, Dr. Jacques may feel that 
he does have residual effects of the hepatitis B infection, the 
Board finds his opinion is outweighed by the April 2008 VA 
examiner's findings that there was no evidence of current chronic 
hepatitis B, and no residual symptoms or functional impairment.  

The Board finds Dr. Jacques opinion less probative than the 
opinion of the April 2008 VA examiner.  Review of the record 
indicates that Dr. Jacques is a general 
practitioner rather than a specialist in liver diseases.  
Additionally, while noting the Veteran's liver condition appeared 
stable, he provides an opinion that the Veteran has effects of 
the in-service hepatitis B infection.  He does not provide a 
detailed rationale beyond this opinion.  He did not offer any 
actual diagnosis and noted that no liver biopsy had been 
performed. The Board finds this opinion less probative because it 
did not address the negative findings.

In addition, although there is evidence of some liver 
enlargement, the Board again notes that the April 2008 examiner 
determined that there were no residuals effects present with 
respect to the hepatitis B treated in service.  In other words, 
there is no competent evidence suggesting that any current liver 
enlargement is related to the infection in service.

In short, although service treatment records reveal that the 
Veteran had a hepatitis B infection during service, there is no 
medical evidence of a current diagnosis of hepatitis in the 
claims file.  Even though the April and July 2008 statements from 
Dr. Jacques show an impression of effects related to the in- 
service hepatitis B infection, subsequent testing revealed no 
diagnosis of/or residuals of hepatitis B.  Significantly, the 
April 2008 VA examination report shows no evidence of hepatitis.  
A current disability is required in order to establish service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board recognizes that the Veteran asserts that he has 
residuals of disability that is related to service.  However, 
unlike Barr or Jandreau, in this case, there is a medical opinion 
on file specifically addressing the presence or absence of a 
disability.  Even assuming that the Veteran is competent to 
address the etiology of a liver disorder (which in the Board's 
opinion he is not), the probative value of his opinions on the 
matter are outweighed by that of the April 2008 examiner.

Thus, the Board finds that the claim for service connection for 
hepatitis B is denied.





(CONTINUED ON THE NEXT PAGE)

ORDER

Service connection for hepatitis B is denied.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


